Case 1:21-cv-00133-TJM-CFH Document 14-1 Filed 02/12/21 Page 1 of 2




                      EXHIBIT A
        Case 1:21-cv-00133-TJM-CFH Document 14-1 Filed 02/12/21 Page 2 of 2




                                    Arsenic   Arsenic
                                    (total,   (inorganic,   Lead Cadmium Mercury Perchlorate
                  1
    Product Name                    ppb)      ppb)          (ppb) (ppb)  (ppb)   (ppb)
    Beech-Nut Rice Single Grain
    Baby Cereal – Stage 1           117       86              3.5       5.4     0.582   < 3.2
    Beech-Nut Oatmeal Whole
    Grain Baby Cereal – Stage 1     23.8      --2             2.2       13    < 0.139    4.2
    Beech-Nut Classics Sweet
    Carrots – Stage 2               <2.2      --             23.5        8      0.212      --
    Beech-Nut Organics Just
    Carrots - Stage 1               2.8       --              1.3       1.4     0.142    2.3
    Beech-Nut Naturals Just Sweet
    Potatoes – Stage 1              2.4       --             14.1        4    < 0.136      --
    Beech-Nut Organics Just
    Sweet Potatoes – Stage 1        3.8       --              7.3       2.7   < 0.142      --
    Beech-Nut Classics Sweet
    Potatoes – Stage 2              2.8       --             24.1       3.4   < 0.138      --
    Beech-Nut Classics Sweet
    Peas – Stage 2                  6.3       --              1.1       1.6   < 0.138      --
    Beech-Nut Naturals Just
    Butternut Squash – Stage 1      < 2.2     --              1.3       1.2   < 0.139      --
    Beech-Nut Organic Just
    Pumpkin – Stage 1               2.6       --               4        1.1   < 0.139      --
    Beech-Nut Organic Just
    Apples – Stage 1                <2        --            < 0.5     < 0.5   < 0.126      --
    Beech-Nut Naturals Bananas –
    Stage 1                         < 2.1     --            < 0.5     < 0.5   < 0.136      --
    Beech-Nut Naturals Beets,
    Pear & Pomegranate – Stage 2    < 2.2     --              0.9       4.7   < 0.139      --




1
    HEALTHY BABIES BRIGHT FUTURES, What’s In My Baby’s Food?,
https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf (hereinafter, “Healthy Babies Bright
Futures Report”)
2
    “--”indicates that analysis was not performed by Healthy Babies Bright Futures.
